                        IN THE UNITED STATES DISTRICT COURT

                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 UNITED STA TES OF AMERICA

                v.
                                                    CRIMINAL NO. 06-280
 ERNESTO PINERO
     a/k/a Ernesto Torres



                                          ORDER
                                       7Z-
               AND NOW, this         /3aay of                             , 2029, upon
consideration of the Government's Motion to Dismiss Indictment and Quash the Arrest Warrant,
it is hereby


                                          ORDERED

that Indictment No. 06-280, as it relates to the above-captioned defendant, is DISMISSED

WITHOUT PREJUDICE. It is further ordered that the warrant issued for the arrest of defendant
is hereby QUASHED.




                                           BY THE COURT:
